COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  ALEJANDRO DIAZ,                               §              No. 08-18-00184-CV

                            Appellant,          §                 Appeal from the

  v.                                            §           County Court at Law No. 3

  LUIS AURELIO TODD,                            §            of El Paso County, Texas

                            Appellee.           §             (TC# 2017-DCV4425)

                                                §

                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until May 9, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. S. Anthony Safi, the Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before May 9, 2019.


              IT IS SO ORDERED this 9th day of April, 2019.


                                            PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.